                  Case 19-11782-LSS             Doc 70       Filed 09/23/20        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                                           Chapter 11

 CORNUCOPIA OIL & GAS COMPANY, LLC,1                              Case No. 19-11782 (LSS)

                            Debtor.                               Objections Due: October 7, 2020 at 4:00 p.m. (ET)
                                                                  Hearing Date: November 10, 2020 at 11:00 a.m. (ET)



                       MOTION OF LITIGATION TRUSTEE
                FOR AN ORDER DISMISSING PRIME CLERK LLC AS
           CLAIMS AND NOTICING AGENT AND ADMINISTRATIVE ADVISOR

          Clingman & Hanger Management Associates, LLC, in its capacity as litigation trustee (the

“Litigation Trustee”), by and through its undersigned counsel, hereby submits this motion for an

order dismissing Prime Clerk LLC (“Prime Clerk”) as claims and noticing agent and administrative

advisor (the “Motion”). In support of the Motion, the Litigation Trustee respectfully states as

follows:

                                               JURISDICTION

          1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware dated

February 29, 2012. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This




1
        The last four digits of the remaining Debtor’s federal tax identification number are 9914 and the location of
the Debtor’s corporate headquarters is 188 W. Northern Lights Blvd. Suite 620, Anchorage, Alaska 99503.
                  Case 19-11782-LSS               Doc 70        Filed 09/23/20         Page 2 of 5




matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and the Court may enter

a final order consistent with Article III of the United States Constitution.2

                                                 BACKGROUND

         2.       On August 9, 2019, the above-captioned debtor, Furie Operating Alaska, LLC, and

Corsair Oil & Gas LLC3 (collectively, the “Debtors”) each filed voluntary petitions with this Court

for relief under chapter 11 of the Bankruptcy Code (collectively, the “Chapter 11 Cases”). The

Debtors continued to operate their business and manage their properties as debtors-in-possession

pursuant to sections 1107(a) and 1108 of title 11 of the United States Code, 11 U.S.C. §§ 101-

1532 (the “Bankruptcy Code”).

         3.       On September 12, 2019, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”) declined to appoint an official committee of unsecured creditors

[Case No. 19-11781, Docket No. 129].

         4.       The factual background regarding the Debtors, including a description of the

Debtors’ business, capital structure, and the circumstances leading to these Chapter 11 Cases are

set forth in the Declaration of Scott M. Pinsonnault in Support of the Debtors’ Chapter 11 Petitions

and First Day Pleadings [Case No. 19-11781, Docket No. 2], which is incorporated herein by

reference.




2
          Pursuant to Rule 9013-1(t) Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware (the “Local Rules”), the Litigation Trustee hereby confirms its consent
to entry of a final order by this Court in connection with this Objection if it is later determined that this Court, absent
consent, cannot enter final orders or judgments consistent with Article Ill of the United States Constitution.
3
        On July 1, 2020, the Court entered the Final Decree and Order (I) Closing Certain Cases and (II) Amending
Caption of Remaining Case [Case No. 19-11781, Docket No. 868] closing the bankruptcy cases filed by Furie
Operating Alaska, LLC, and Corsair Oil & Gas LLC.

                                                            2
                    Case 19-11782-LSS              Doc 70       Filed 09/23/20        Page 3 of 5




           5.       On August 12, 2019, the Court entered an Order Authorizing Retention and

Appointment of Prime Clerk LLC as Claims and Noticing Agent [Case No. 19-11781, Docket No.

56] and on September 17, 2019, the Court entered an order appointing Prime Clerk as the Debtors’

administrative advisor [Case No. 19-11781, Docket No. 163] (together, the “Retention Orders”).

           6.       On May 6, 2020, the Debtors filed The Second Amended Joint Plan of

Reorganization for the Debtors Under Chapter 11 of the Bankruptcy Code [Case No. 19-11781,

Docket No. 754].

           7.       On May 6, 2020, the Debtors filed the Second Amended Disclosure Statement for

the Second Amended Joint Plan of Reorganization for the Debtors Under Chapter 11 of the

Bankruptcy Code [Case No. 19-11781, Docket No. 755], which was approved on May 8, 2020

[Case No. 19-11781, Docket No. 761].

           8.       On June 7, 2020, the Debtors filed The Third Amended Joint Plan of Reorganization

for the Debtors Under Chapter 11 of the Bankruptcy Code [Case No. 19-11781, Docket No. 806]

(the “Plan”)4, which was confirmed on June 11, 2020.

           9.       On June 12, 2020, the Court entered the Order Confirming the Debtors’ Third

Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Case No. 19-

11781, Docket No. 835] (the “Confirmation Order”).

           10.      On June 30, 2020 (the “Effective Date”), the Plan went effective. Prior to the

Effective Date, no trustee or examiner had been appointed in these Chapter 11 Cases.

           11.      The Plan does not provide for a distribution to general unsecured creditors, and, to

date, approximately 88 proofs of claim have been filed against Debtors.




4
    All terms used but not defined herein shall have the meaning ascribed to them in the Plan.

                                                            3
                Case 19-11782-LSS          Doc 70      Filed 09/23/20     Page 4 of 5




                                      RELIEF REQUESTED

       12.     The Litigation Trustee seeks entry of an order pursuant to Bankruptcy Code Section

105(a) and Local Rule 2002-1(f) allowing the Litigation Trustee to dismiss Prime Clerk as claims

and noticing agent and administrative advisor effective upon entry of an order granting this

Motion.

                                       BASIS FOR RELIEF

       13.     Prime Clerk has served diligently throughout the case and has been effective as the

Debtors’ claims and noticing agent and administrative advisor. However, given the current state

of the case, the continued expense of having Prime Clerk continue to monitor the case is not

justified. Less than 100 claims were filed and general unsecured claims receive no payout under

the Plan thereby requiring very little reconciliation of claims.

       14.     Although Prime Clerk has been efficient, any continued incremental cost to the

litigation trust cannot be justified given the trust’s limited resources. The Litigation Trustee is able

to maintain a list of all claims and their allowed claim amounts, including continued updates to the

claims register and disbursing chart with any changes of addresses received. Accordingly, the

Litigation Trustee respectfully submits that Prime Clerk has served the purpose intended under

Local Rule 2002-1(f).

       15.     The Litigation Trustee understands that pursuant to its engagement with Prime

Clerk, Prime Clerk (a) will turn over all documents relating the proofs of claim filed on behalf of

creditors to the Clerk of the Court (or any such entity as the Clerk of the Court may direct); and

(b) provide to the Clerk of the Court (or any such entity the Clerk of Court may direct) and the

Litigation Trustee all official claims register information, together with an up-to-date mailing list

for all creditors, including entities that have filed a proof of claim, a record of all transfers of

claims, and any other information required to be maintained by Prime Clerk pursuant to the

                                                   4
                 Case 19-11782-LSS             Doc 70       Filed 09/23/20        Page 5 of 5




Retention Orders. The Litigation Trustee also understand that Prime Clerk will comply with Local

Rule 2002-1(f)(xii).

                                                   NOTICE

        16.      A copy of the Motion has been served upon the following parties or, in lieu thereof,

their counsel, if known: (a) the Office of the United States Trustee for the District of Delaware;

(b) all parties requesting notice pursuant to Bankruptcy Rule 2002;5 and (c) Prime Clerk. The

Litigation Trustee submits that no further notice is required.

        WHEREFORE, the Litigation Trustee respectfully requests that the Court enter an order

(i) allowing the Litigation Trustee to dismiss Prime Clerk as claims and noticing and administrative

advisor effective upon entry of an order granting the Motion; (ii) directing Prime Clerk to turn

over the information listed in paragraph 15 above to the Clerk of the Court; and (iii) awarding any

further relief the Court deems just and proper.

Dated: September 23, 2020                            WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                                      /s/ Ericka F. Johnson
                                                     Matthew P. Ward (DE Bar No. 4471)
                                                     Ericka F. Johnson (DE Bar No. 5024)
                                                     1313 North Market Street, Suite 1200
                                                     Wilmington, Delaware 19801
                                                     Telephone:      (302) 252-4320
                                                     Facsimile:      (302) 252-4330
                                                     Email:          matthew.ward@wbd-us.com
                                                                     ericka.johnson@wbd-us.com

                                                     Counsel to the Litigation Trustee




5
        Pursuant to the Plan, parties are required to have filed a renewed request to receive documents pursuant to
Rule 2002 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) to remain a party served pursuant
to Bankruptcy Rule 2002.

                                                        5
WBD (US) 50194327v1
